     Case: 1:15-cv-01046-SO Doc #: 266 Filed: 07/17/19 1 of 6. PageID #: 5328



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )       CASE NO.: 1:15-cv-01046
                                              )
                       Plaintiff,             )       JUDGE: SOLOMON OLIVER, JR.
                                              )
v.                                            )
                                              )
CITY OF CLEVELAND,                            )
                                              )
                       Defendant.             )



 JOINT MOTION REGARDING RESTRUCTURING OF MONITORING TEAM AND
        APPOINTMENT OF HASSAN ADEN AS INDEPENDENT MONITOR


       The City of Cleveland and the United States of America (collectively “the Parties”)

jointly and respectfully request that this Court enter an Order approving the restructuring of the

Monitoring Team and appoint Hassan Aden, current Deputy Monitor, as the Independent

Monitor (“Monitor”). Matthew Barge, the current Monitor, would transition to a subject matter

expert on the Monitoring Team.

                                          DISCUSSION

       Pursuant to Paragraph 353 of the Settlement Agreement, on October 1, 2015, the Court

approved the Parties’ joint selection of the Police Assessment Resource Center (PARC) to serve

as the Monitor for the Agreement. The Monitor is charged with assessing and reporting on

whether the requirements of the Settlement Agreement have been implemented, and whether

implementation is resulting in constitutional and effective policing, professional treatment of

individuals, and increased community trust of the Cleveland Division of Police. See Settlement
     Case: 1:15-cv-01046-SO Doc #: 266 Filed: 07/17/19 2 of 6. PageID #: 5329



Agreement, ¶ 350. The PARC team consisted of Matthew Barge as the lead monitor, and

included a team with expertise in law enforcement, court monitoring, relevant legal standards,

criminology, and community outreach and engagement, among other things. In late 2017, Mr.

Barge promoted Hassan Aden, former chief of the Greenville, North Carolina, Police

Department, to Deputy Monitor. Mr. Barge resigned from PARC in June 2018, and in August

2018, the Court issued an Order appointing Mr. Barge as the Independent Monitor, and

Mr. Barge’s team remained in place.

       In June 2019, Mr. Barge notified the Parties that although he could continue to play a role

on the Monitoring Team, he would be unable to continue in his duties as lead monitor due to his

changing personal commitments. After speaking with Mr. Barge and other members of the

Monitoring Team, considering whether the Parties should seek a new Monitor from outside the

current monitoring team, and interviewing Mr. Aden, the Parties recommend that Hassan Aden,

who has served as Deputy Monitor since late 2017, be designated as the Monitor, while Mr.

Barge continues to work with the Monitoring Team as a subject matter expert.

       Chief Aden is widely recognized as a thought leader in law enforcement, particularly in

the areas of crime prevention and community inclusion. After serving 25 years with the

Alexandria Police Department (APD), where he was made a member of the Center for Evidence-

Based Crime Policy’s hall of fame in recognition of his innovative field experiments

transforming APD’s patrol sector, he served as Chief of Police of the Greenville, North Carolina,

Police Department from 2012 to 2015, where he is known for his inclusion of community and

business leaders in his strategic planning process. He currently serves as an executive board

member for Law Enforcement Leaders to Reduce Crime and Incarceration. He has previously

served as an executive fellow for the National Police Foundation and as senior advisor on
                                                2
     Case: 1:15-cv-01046-SO Doc #: 266 Filed: 07/17/19 3 of 6. PageID #: 5330



policing to the Vera Institute of Justice. He is the co-author of multiple law enforcement

resources, including “Maintaining First Amendment Rights and Public Safety in North

Minneapolis,” a comprehensive assessment published by the U.S. Department of Justice’s Office

of Community Oriented Policing Services. He holds a Master of Public Administration from

American University and was formerly an adjunct professor at East Carolina University. Chief

Aden is, in short, well-qualified to serve as Monitor of the Settlement Agreement, and his

credentials are set out in further detail in the attached resume. (Attachment A.)

         To further ensure continuity, Matthew Barge will continue to play a critical role as a

subject matter expert on the Monitoring Team, and will serve as a resource to Chief Aden and

the Monitoring Team.

       The Parties and the Monitoring Team recognize the critical role that the Cleveland

community plays in successfully implementing the changes required by the Settlement

Agreement. To ensure that the public is well-informed of the change in leadership within the

Monitoring Team, the Monitoring Team will host several events in the next few weeks to

introduce the new Independent Monitor. The Parties and the Monitoring Team welcome the

public’s input on the progress made to date and community members’ priorities as the reform

process mandated by the Settlement Agreement continues.

                                         CONCLUSION

       For the foregoing reasons, the Parties respectfully request that the Court enter an order

appointing Hassan Aden as Independent Monitor pursuant to Paragraph 353 of the Settlement

Agreement and restructuring the Monitoring Team as described above. Chief Aden is well-

poised to handle the responsibilities of Monitor, given his expertise on law enforcement matters,

his unwavering commitment to constitutional policing, and his involvement in nearly every
                                                 3
     Case: 1:15-cv-01046-SO Doc #: 266 Filed: 07/17/19 4 of 6. PageID #: 5331



aspect of this case as Deputy Monitor. His promotion to lead monitor will provide the

community with assurances that the Settlement Agreement is being monitored effectively, and

ensure the continuity of leadership and guidance that the current Monitoring Team has provided

the Parties since 2015.




                                               4
 Case: 1:15-cv-01046-SO Doc #: 266 Filed: 07/17/19 5 of 6. PageID #: 5332



This, the 17th day of July, 2019.

Respectfully submitted,

JUSTIN E. HERDMAN                                   BARBARA A. LANGHENRY (0038838)
United States Attorney                              Director of Law
Northern District of Ohio                           City of Cleveland

s/Michelle Heyer                               By: s/ Gary S. Singletary
MICHELLE HEYER (0065723)                           GARY S. SINGLETARY (0037329)
HEATHER TONSING VOLOSIN (0069606)                  Chief Counsel
Assistant U.S. Attorneys                           City of Cleveland
Northern District of Ohio                          601 Lakeside Avenue, Room 106
801 West Superior Ave., Ste. 400                   Tel: (216) 664-2800
Cleveland, Ohio 44113-1852                         Fax: (216) 664-2663
Tel. (216) 622-3600                                Email: blanghenry@city.cleveland.oh.us
Email: Justin.Herdman@usdoj.gov                    Email: gsingletary@city.cleveland.oh.us
Email: Michelle.Heyer@usdoj.gov
Email: Heather.Tonsing.Volosin@usdoj.gov

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division

STEVEN H. ROSENBAUM
Section Chief
Special Litigation Section

TIMOTHY MYGATT
Deputy Chief
Special Litigation Section

s/ F. Nicole Porter
F. NICOLE PORTER
AMY SENIER
Trial Attorneys
United States Department of Justice
Special Litigation Section
Civil Rights Division
950 Pennsylvania Avenue, NW
Washington, DC 20530
Tel. (202) 514-6255; Fax. (202) 514-4883
Email: Timothy.Mygatt@usdoj.gov
Email: Nicole.Porter@usdoj.gov
Email: Amy.Senier@usdoj.gov
                                           5
     Case: 1:15-cv-01046-SO Doc #: 266 Filed: 07/17/19 6 of 6. PageID #: 5333



                                 CERTIFICATE OF SERVICE

    I hereby certify that on this 17th day of July 2019, a copy of the foregoing Joint Motion

Regarding Restructuring of Monitoring Team and Appointing Hassan Aden as Independent

Monitor was filed electronically. Notice of this filing will be served upon all parties by

operation of the Court’s electronic filing system.



                                              s/Michelle Heyer
                                              MICHELLE HEYER
                                              Assistant U.S. Attorneys




                                                 6
